*987That the petitioner, Blanche Olin, was in the employ of the respondent on June 30th, 1927. That the respondent, C. S. Allen Company, was engaged in conducting a candy sale for the Kresge Department Store, at Newark, New Jersey. That the petitioner was employed by the respondent as a saleslady in the said candy department.
That the only testimony produced by the petitioner Blanche Olin, as to the occurrence of an accident at about eight forty-five A. m. on June 30th, 1927, is her own. Her testimony, however, is inconsistent and must be rejected. The petitioner stated that she fell down the stairway used by the employes of the Kresge Department Store and remained at the bottom of the stairway for fully five minutes. That she reported the accident to a Mr. Sullivan or Mr. Seldon, either of the Kresge Department Store or of the C. S. Allen Company. The testimony given by John Tierney, a disinterested witness, who is the floorman of the Kresge Department Store, is to the effect that he was stationed at the stairway where the petitioner claims she fell from seven-thirty to nine A. h.; that he was always stationed there in the morning, and that he did not see the petitioner that morning nor did he see her fall. He knew the petitioner by sight and further testified that there were about two thousand employes who were continuously using this stairway at this particular time in the morning; that someone was continuously either going up or down. That it is improbable that the petitioner could have had an accident without anyone seeing her fall.
That the alleged accident was not reported to anyone employed by the Kresge Department Store or by the C. S. Allen Company. The records of the Kresge Department Store show that no person by the name of Sullivan or Seldon was ever in their employ. The letter from the C. S. Allen Company introduced into evidence by the respondent shows conclusively that the respondent never had a Mr. Sullivan or Mr. Seldon in its employ.
That the petitioner, Blanche Olin, was a nervous individual and was subject to fainting spells. That before the date, of *988the alleged accident herein she had had many fainting spells. These facts were conclusively established by the testimony of Dr. Herbert Schulte, the head physician of the Kresge Department Store; Ellen Anderson, the head nurse of the Kresge Department Store; Alice Smith, a nurse in the medical department of the Kresge Department Store, and even by the petitioner’s own physician, Dr. Benjamin Saslow.
Some of the hearings having been adjourned at the request of the respondent, thereby causing inconveniences and the incurring of disbursements by the petitioner, the respondent has agreed to pay to the petitioner $25 for these disbursements. This is not an order by the commissioner, but merely a consent by the respondent to pay these disbursements.
Now, after due consideration and deliberation, I conclude that the petitioner has failed to sustain her burden of proof and has failed to establish that she had an accident arising out of and during the course of her .employment, and that the injuries which she claims to have sustained were not caused by an accident on June 30th, 1927, arising out of and during the course of her employment.
$$$$$$ #
Harry J. Goas, Deputy Commissioner.